NAPTON, J.
This was a bill in chancery by the administrators and heirs of J. M. White, to cancel a bond given by the decedent to the *101county of Cole for the consideration of a portion of the 16th section in township 44, range 10. The grounds of complaint are that the county had no title. The objection to the title is, that in 1816, a New Madrid certificate was issued in favor of one Patterson, and located upon said land in January, 1817 : that a survey was made in 1819, and that the plat of survey forwarded to the recorder on the 16th January, 1820. A patent issued to said Patterson, May 7,1822. A general demurrer was filed to this bill, which was sustained, and the case was brought here by appeal.
The only question necessary to be determined is, whether the title of the State to the 16th section, granted by act of Congress in 1820, is in any respect impaired or destroyed by the previous location of a New Madrid certificate upon these sections. A reference to the land laws of the United States will show, that it has been the policy of the government, from the very commencement of its system of disposing of the' public lands, to reserve the sixteenth section of each township for the use of schools. This was done in the laws for the disposition of the lands in the Northwest territory, and subsequently the sale of land in the territory of Louisiana. The act of March 3,1811, which in the territory of Orleans, and was adopted in the first act which authorized authorized the President of the United States to cause these lands to be surveyed and sold, excepted from its operation the section numbered sixteen, which the act declared “should be reserved in each township for the support of schools within the same.”
The act for the relief of the sufferers by earthquakes at New Madrid was passed in 1815. That act authorized those persons who were objects of the bounty of Congress to make their locations upon any of the public domain which was authorized to be sold. The sixteenth sections were not lands of this description ; they were not authorized to be sold, but expressly reserved for the use of the inhabitants of the townships.
The act of Congress of March 6,1820, for the admission of Missouri into the Union, provided “that section number sixteen, in every township, and, when such section has been sold, or otherwise disposed of, other lands equivalent thereto, and as contiguous as may be, shall be granted to the State for the use of the inhabitants of such township, for the use of schools.” The propositions contained in this act of Congress -were accepted by the people of Missouri during the same year, and so declared by an ordinance of their Convention. The grant of the sixteenth sections of this State became thereby unconditional, except where they had been previously sold or disposed of. The patent upon Patterson’s certificate of location, did not issue until 1822. Assuming the location made in 1817 to have been merely •voidable, yet Congress vested the title in this State in 1820, and prior to the issuance of the patent to the holder of the New Madrid certificate. The State had then the older legal title, and the purchaser of this title must prevail over the title acquired in 1817 under the act of 1815, for the relief of those who suffered at New Madrid.
But under the late decisions of the Supreme Court of the United States this question could hardly admit of discussion. That court has given a construction to the act of Congress of July 4, 1836, confirming certain Spanish claims therein mentioned, which applies with increased force and pertinency to the act of March 6, 1820. The former act spoke of sales and locations and exempted them in terms from the confirmation. No sales or locations could have been made in reference to the lands embraced in that act, except such as were at least voidable, and perhaps void ; and the only object of the law in protecting any sales or locations was to protect such as were involved and would have been lost .without such protection As all the lands embraced in the act had been duly claimed, and the claims filed in the recorder’s office, and consequently were all embraced in the provisions of the act of 1811, which reserved them from sale, there was nothing left for the act to operate on. The act of 1820, is different in phraseology and intent. Titles may have existed prior to the act of 1811 which first reserved the sixteenth sections from sale, titles acquired under another government. It was proper that Congress should provide other equivalent lands for the inhabitants of the townships ■Where this was the case.
*102But if a New Madrid location patented long prior to 3836 be of no validity as against a confirmation under tlie act of Congress of that year, it must follow that such, location, patented subsequent to 1820, cannot prevail against a grant to the State of Missour by tlie act of Congress of March 6,1820. We think the demurrer was properly sustained, and the judgement is therefore affirmed.